UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1360


HARRELL AND OWENS FARM,

                Plaintiff - Appellant,

           v.

FEDERAL CROP INSURANCE CORPORATION, a corporation within the
United States Department of Agriculture; UNITED STATES
DEPARTMENT OF AGRICULTURE, Risk Management Agency; ACE
PROPERTY AND CASUALTY INSURANCE COMPANY; RAIN AND HAIL, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
Chief District Judge. (4:09-cv-00217-FL)


Argued:   April 2, 2012                   Decided:   April 18, 2012


Before SHEDD and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Charles E. Coble, BROOKS, PIERCE, MCLENDON, HUMPHREY &
LEONARD, Raleigh, North Carolina, for Appellant. Matthew Fesak,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina;
Derek Morgan Crump, BROWN, CRUMP, VANORE & TIERNEY, Raleigh,
North Carolina, for Appellees.     ON BRIEF: Thomas G. Walker,
United States Attorney, Jennifer P. May-Parker, Neal I. Fowler,
Assistant United States Attorneys, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for the United States.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

     Harrell and Owens Farm appeals from the district court’s

judgment, filed March 26, 2011, which judgment:                         (1) upholds the

final agency decision, issued December 30, 2008, by the Federal

Crop Insurance Corporation and the United States Department of

Agriculture, Risk Management Agency In the Matter of Harrell and

Owens Farm and Risk Management Agency; (2) denies Harrell and

Owens Farm’s motion to vacate the arbitration award issued by

the arbitrator In The Matter of Arbitration between Harrell and

Owens    Farm    and    Ace     Property      &     Casualty     Insurance   Company       on

November 19, 2009; (3) confirms the same arbitration award; and

(4) awards Harrell and Owens Farm $93,394.50 in accordance with

such arbitration award, which sum has already been paid.

     Having       had     the       benefit       of    oral    argument     and    having

carefully       reviewed      the    briefs,      record,       and   controlling        legal

authorities, we agree with the district court’s analysis as set

forth in its well-reasoned opinions resolving this appeal.                                See

Harrell    and    Owens       Farm    v.    Federal      Crop    Ins.   Corp.,     2011    WL

1100265 (E.D.N.C. March 23, 2011); Harrell and Owens Farm v.

Federal Crop Ins. Corp., No. 4:09-cv-00217-FL (E.D.N.C. Oct. 6,

2010).      Accordingly,            we     affirm      the   judgment    below      on    the

reasoning of the district court.

                                                                                   AFFIRMED



                                             - 3 -